DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, 5-10, 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The remarks filed 04/22/2022 state that the amendments are supported by the specification, however, the Remarks do not provide with particularity where such support can be found.
Regarding claim(s) 1, the claim(s) recite “the range indices further comprise second range indices each representing that a target does not exist based on the probabilities of the existence of the target”. Claims 3, and 12 includes similar recitation. The Examiner has been unable to identify the corresponding description in the disclosure. At best, Applicant’s Specification recites “[Abstract] find the probabilities of the existence of a target in range indices”. However, there is no indication of collecting data to indicate a target does not exist. Therefore, in view of the above, the Examiner concludes that the said limitation is not fully supported by the original disclosure and thus claim(s) 1, 3, 12 and subsequent dependent claims are rejected due to their dependency from claim(s) 1, 3.
Regarding claim(s) 1 and 12, the claims recite “the second Fourier transform operation is not performed for the second range indices each representing that a tarqet does not exist based on the probabilities of the existence of the tarqet”. The Examiner has been unable to identify the corresponding description in the disclosure. Therefore, in view of the above, the Examiner concludes that the said limitation is not fully supported by the original disclosure and thus claim(s) 1, 12 and subsequent dependent claims are rejected due to their dependency from claim 1.
Response to Amendments
	Amendments of claims 1, 3, 5 and 6 overcome objections to claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meissner et al. (US-20200292660 hereinafter Meissner) in view of Kageme et al. (US-20210190903).


Regarding claim 11, Meissner teaches A method for radar signal processing, the method comprising: a first Fourier transform operation to perform a Fourier transform (0044 “first Fourier transformation stage is referred to as a range map.”) 
on a frequency modulated continuous wave (FMCW) digital radar signal (0025 “FMCW radar system.”) 
including N pulse repetition intervals (PRIs) at every PRI (0039 “Graph (a) in FIG. 9 shows part of a chirp sequence that comprises M linear chirps.”; 0046 “range Doppler map involves two stages, wherein a plurality of Fourier transformations are calculated in each stage . . . the baseband signal y(t) (cf. FIG. 5) is sampled such that N×M sampled values (samples), that is to say M segments each containing N samples, are obtained for a chirp sequence containing M chirps.” The NxM sampled values of the chirp signal correspond to N pulse repetitions intervals at every PRI. Also see TCHIRP in fig 9a.) 
to generate range data (0063 “the corresponding values r.sub.m[k] of the range map R[k, m] may also be used as input data.”),
 which indicates range-index-specific coefficient values (0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index l (on the speed axis) associated with the local maximum represents the speed of the target.” The range Doppler map comprises of a matrix rows and columns containing data which corresponds to range-index specific coefficient values.); 
a convolutional neural network (CNN) processing operation, performed subsequent to the first Fourier transform operation, to input two-dimensional window data (0064 “filtering (denoising) is performed on the basis of the range Doppler map using a convolutional neural network (CNN), wherein a two-dimensional kernel (having for example 3×3 elements) is used. In this case, the kernel is also referred to as a convolutional matrix or mask.”) 
obtained by accumulating one-dimensional data consisting of a range index of interest and range data (fig. 9c; 0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index l (on the speed axis) associated with the local maximum represents the speed of the target.” The Doppler map, which comprises of the FFTs, is made from one-dimensional data which is an input to the CNN, ANN, or neural network. See fig. 10A-D) 
corresponding to a nearby range index on a time axis (fig. 9c “time axis”) of the PRI to a CNN circuit (fig. 16. The PRI and the chirp pulses are already identified and they correspond to the FFT processing which correspond to the input to the CNN as shown in fig. 16)
to find a (fig. 16 “Target Detection”; 0053 “target detection (functional block 43) may then be performed based on the calculated range Doppler map X[k, l] and taking into consideration the output signal/the output signals from the neural network 44” The range the target detection operates corresponds to the range index of interest.); 
a target selection operation (0052 “digital signal processing in order to detect radar targets”), performed subsequent to the CNN processing operation, to select first range indices each representing that a target exists (fig. 16 “Target detection”; 0075 “The target detection (functional block 43) is then performed based on the filtered range Doppler maps”; 0050 “Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target, and the column index l (on the speed axis) associated with the local maximum represents the speed of the target.” The range Doppler map corresponds to a range index in which a target exists.); 
a second Fourier transform operation, performed (0049 “a second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map R[k, m] (k=0, . . . , N−1). Each row of the range map R[k, m] contains M spectral values of a particular frequency bin, wherein each frequency bin corresponds to a particular distance d.sub.T.sub.i of a particular radar target T.sub.i. The Fourier transformation of the spectral values in a particular frequency bin (able to be associated with a radar target) makes it possible to determine the associated Doppler shift f.sub.D that corresponds to a speed of the radar target”); and 
an output operation, performed (fig. 16 “Target detection.” The Target detection functional block outputs data such as ranges and speeds, refer back to claim 1 (0050).).

	Meissner does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kageme teaches calculating probabilities of targets (Kageme 0071 “CA-CFAR processing, since the maximum detection probability can be obtained ”; 0072 “ target candidate detection unit 51”) and performing a Fourier transform only on range data such that an output operation is subsequent to calculating the speed of the targets (Kageme 0072-0073 “ The target candidate detection unit 51 can output, to the target candidate information calculating unit 52, a target candidate number ntg assigned to the detected single or multiple target candidates . . . Next, the target candidate information calculating unit 52 calculates a relative distance and relative velocity regarding the target candidate, and outputs data indicating the relative distance and the relative velocity to the display 60”; 0007 “an object of the present invention is to provide a radar apparatus and a signal processing method for suppressing integration loss and improving target detection performance without requiring a value of target velocity.”; fig 6)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify convolutional neural network and target detection system and method of Meissner to include the radar apparatus and signal processing system and method of Kageme.  One would have been motivated to do so in order to advantageously improve target detection performance (Kageme 0007).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kageme merely teaches that it is well-known to incorporate the particular target detection processing.  Since both Meissner and Kageme disclose similar target detection systems using radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Parchami et al. (US-20200371524) discloses “A system, comprising a computer that includes a processor and a memory, the memory storing instructions executable by the processor to input a red-green-blue (RGB) image and an eccentricity image to a neural network which outputs a located object based on combining the RGB image and the eccentricity image, wherein the eccentricity image is based on a per-pixel rolling average and a per-pixel rolling variance over a moving window of k video frames. The memory can further include instructions executable by the processor to receive the located object at a computing device included in one or more of a vehicle or a traffic information system (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648        

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648